Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al., US 2019/0302936 A1 (hereinafter “Clark”) in view  of Liu et al., US 2011/0310033 A1 (hereinafter “Liu”) further in view of Lee et al., US 2019/0004638 A1 (hereinafter “Lee”).

Regarding claim 1, Clark discloses a touch display device (see at least FIG. 1A describing display device 100 with OLED and touch sensor at least at [0044]), comprising: 
light emitting elements arranged on a substrate (see at least FIG. 1A illustrating OLED having a light emitting layer arranged on the substrate SUB described at least at [0044]); 
at least one encapsulation layer arranged on the light emitting elements (see at least FIG. 1A illustrating encapsulation layer ENCAP described at least at [0044]); 
first touch electrodes arranged on the encapsulation layer (see at least FIG. 1A illustrating TS formed on the ENCAP unit, touch sensor TS broadly described at least at [0044]; further describing a first); 
However, Clark does not explicitly disclose second touch electrodes arranged on the encapsulation layer and spaced apart from the first touch electrodes in first boundary areas; and 
a dummy conductive layer arranged on the encapsulation layer and spaced apart from at least one of the first touch electrodes and second touch electrodes in second boundary areas; and
 an edge mark layer arranged in the first boundary areas and the second boundary areas, wherein the edge mark layer overlaps of at least one of the first touch electrodes, the second touch electrodes and the dummy conductive layer.
In the same field of endeavor, Liu discloses first touch electrodes (see at least FIG. 5A with first electrodes 162) and second touch electrodes (see at least FIG. 5A with second electrodes 172 described at least at [0053]-[0054]) arranged on the encapsulation layer (see at least FIG. 1E illustrating substrate 130 with placement of electrodes thereon and at [0140]) and spaced apart from the first touch electrodes in first boundary areas (see at least FIG. 5A illustrating a first space and shape created between first electrodes 162 and second electrodes 172 described at least at [0053]-[0056] noting the cross sections of these two electrodes being the boundary area); and 
a dummy conductive layer (FIGS. 5A and 5B with dummy 180 described at least at [0053]-[0056]) arranged on the encapsulation layer (see at least [0055] formed disposed between the electrodes) and spaced apart from at least one of the first touch electrodes and second touch electrodes in second boundary areas (see at least FIGS. 5A and 5B with [0053]-[0056] and as spaced apart from the first and second electrodes therein), an edge mark layer arranged in the first boundary areas and the second boundary areas, wherein the edge mark layer overlaps of at least one of the first touch electrodes, the second touch electrodes and the dummy conductive layer.

    PNG
    media_image1.png
    351
    528
    media_image1.png
    Greyscale

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch display device of Clark to incorporate the electrodes and dummy patterning as disclosed by Liu because the references are within the same field of endeavor, namely, touch input devices with patterned electrodes. The motivation to combine these references would have been to improve visibility of the underlying display and reduce visual Moiré issues (see Liu at least at [0056]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

However, Clark in view of Liu does not explicitly disclose an edge mark layer arranged in the first boundary areas and the second boundary areas, wherein the edge mark layer overlaps of at least one of the first touch electrodes, the second touch electrodes and the dummy conductive layer.
In the same field of endeavor, Lee discloses an edge mark layer arranged in the first boundary areas and the second boundary areas (see at least FIG. 3 illustrating IP identification patterns as described at least at [0071]-[0073] , wherein the edge mark layer overlaps of at least one of the first touch electrodes, the second touch electrodes and the dummy conductive layer (see at least FIG. 3 as illustrating IP overlapping the touch electrodes TE1 and TE2 and further described at [0071]-[0074].
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input display device of Clark in view of Liu to incorporate the identification patterns IP as disclosed by Lee because the references are within the same field of endeavor, namely, touch input display devices. The motivation to combine these references would have been to improve the process of inspecting and repairing the touch input electrodes (see Lee at least at [0071]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 2, Clark in view of Liu further in view of Lee discloses the touch display device according to claim 1 (see above), wherein: the first touch electrodes comprise first protrusions arranged in the first and second boundary areas (see at least Liu at FIGS. 5A and 5B and with protrusions extending into the overlapped area at the intersection of the two electrodes and also at wrapped around position as illustrated); the second touch electrodes comprise second protrusions arranged in the first and second boundary areas (see Liu at least FIG. 5A and 5B the second electrodes extending protrusions into the space of the dummy areas, and extending protrusions into the overlapping space with first electrodes); and the dummy conductive layer comprises third protrusions arranged in the second boundary areas (see Liu at least dummy electrodes 180 with protrusions extending into the space formed by first electrodes and second area as illustrated at FIGS. 5A and 5B). 

Regarding claim 3, Clark in view of Liu further in view of Lee discloses the touch display device according to claim 2 (see above), wherein a cross-sectional shape of at least one of the first protrusions and the second protrusions arranged in the first boundary areas protrudes further than a cross-sectional shape of at least one of the first protrusions (see at least Liu at FIGS. 5A and 5B and noting that the first protrusions of first electrode appear longer than the other protrusions of the first electrodes), the second protrusions and the third protrusions arranged in the second boundary areas  (see at least Liu at FIGS. 5A and 5B illustrating second and third protrusions in the second boundary areas). 

    PNG
    media_image2.png
    390
    513
    media_image2.png
    Greyscale


Regarding claim 4, Clark in view of Liu further in view of Lee discloses the touch display device according to claim 2 (see above), wherein the edge mark layer overlaps at least one of the first protrusions, the second
protrusions and the third protrusions (see at least Lee at FIGS. 3 and 4 generally with IP extending and overlapping into various protrusions as illustrated and described at [0071]-[0074]).

Regarding claim 5, Clark in view of Liu further in view of Lee discloses the touch display device according to claim 4 (see above), wherein the edge mark layer overlaps at least one of the first protrusions, the second protrusions and the third protrusions with an insulating layer interposed therebetween (see at least FIGS. 3 and 4 with insulation 151 between IP and TE1 and TE2 layers described at least at [0101]-[0104]).

Regarding claim 6, Clark in view of Liu further in view of Lee discloses the touch display device according to claim 4 (see above), further comprising:
first bridges configured to connect the first touch electrodes (see Lee at least FIGS 3-4 and BE described at least connecting TE2s); and
second bridges configured to connect the second touch electrodes and arranged on a different plane from the first bridges (see Lee at least FIGS. 3 and 4 with TE1s connected in a similar fashion and described at least at [0065]-[0069] ,
wherein the edge mark layer is formed of the same material on the same plane as one of the first and second bridges (see Lee at least FIG. 4 illustrating BE on same layer as IP). 

Regarding claim 13, Clark in view of Liu further in view of Lee discloses the touch display device according to claim 1 (see above), further comprising banks arranged between anodes of the light emitting elements, wherein the first and second touch electrodes and the dummy conductive layer are formed as a mesh configured to overlap the banks (see Clark illustrating banks BNK at least at FIGS. 1A overlapping the light emitting elements therein, with the electrode mesh layer of Liu formed above the light emitting layer OLED of Clark). 

Regarding claim 14, Clark discloses a touch display device (see at least FIG. 1A describing display device 100 with OLED and touch sensor at least at [0044]), comprising: first touch electrodes arranged on a substrate (see at least FIG. 1A illustrating TS formed on the ENCAP unit, touch sensor TS broadly described at least at [0044]; further describing a first); 
However, Clark does not explicitly disclose second touch electrodes arranged on the substrate and spaced apart from the first touch electrodes in first boundary areas; and a dummy conductive layer arranged on the substrate and spaced apart from at least one of the first touch electrodes and the second touch electrodes in second boundary areas, and an edge mark layer arranged in the first boundary areas and the second boundary areas, wherein the edge mark layer overlaps of at least one of the first touch electrodes, the second touch electrodes and the dummy conductive layer.
In the same field of endeavor, Liu discloses first touch electrodes (see at least FIG. 5A with first electrodes 162) and second touch electrodes (see at least FIG. 5A with second electrodes 172 described at least at [0053]-[0054])arranged on the substrate (see at least FIG. 1E illustrating substrate 130 with placement of electrodes thereon and at [0140]) and spaced apart from the first touch electrodes in first boundary areas (see at least FIG. 5A illustrating a first space and shape created between first electrodes 162 and second electrodes 172 described at least at [0053]-[0056] noting the cross sections of these two electrodes being the boundary area); and 
a dummy conductive layer (FIGS. 5A and 5B with dummy 180 described at least at [0053]-[0056]) arranged on the substrate (see at least [0055] formed disposed between the electrodes) and spaced apart from at least one of the first touch electrodes and the second touch electrodes in second boundary areas (see at least FIGS. 5A and 5B with [0053]-[0056] and as spaced apart from the first and second electrodes therein), 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch display device of Clark to incorporate the electrodes and dummy patterning as disclosed by Liu because the references are within the same field of endeavor, namely, touch input devices with patterned electrodes. The motivation to combine these references would have been to improve visibility of the underlying display and reduce visual moiré issues (see Liu at least at [0056]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
However, Clark in view of Liu does not explicitly disclose an edge mark layer arranged in the first boundary areas and the second boundary areas, wherein the edge mark layer overlaps of at least one of the first touch electrodes, the second touch electrodes and the dummy conductive layer.
In the same field of endeavor, Lee discloses an edge mark layer arranged in the first boundary areas and the second boundary areas (see at least FIG. 3 illustrating IP identification patterns as described at least at [0071]-[0073] , wherein the edge mark layer overlaps of at least one of the first touch electrodes, the second touch electrodes and the dummy conductive layer (see at least FIG. 3 as illustrating IP overlapping the touch electrodes TE1 and TE2 and further described at [0071]-[0074].
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input display device of Clark in view of Liu to incorporate the identification patterns IP as disclosed by Lee because the references are within the same field of endeavor, namely, touch input display devices. The motivation to combine these references would have been to improve the process of inspecting and repairing the touch input electrodes (see Lee at least at [0071]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Liu as applied to claim 1 above, and further in view of Nagata et al., US 2017/0185224 A1 (hereinafter “Nagata”).
Regarding claim 15, Clark in view of Liu discloses the touch display device according to claim 1 (see above), 
However, Clark in view of Liu does not explicitly disclose wherein: corner areas of the substrate are formed in a curved or diagonal shape. 
In the same field of endeavor, Nagata discloses wherein: corner areas of the substrate are formed in a curved or diagonal shape (see at least FIG. 5 with electrodes having a curved shape at [0034]-[0035]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of Clark in view of Liu to incorporate the curved corner sections as disclosed by Nagata because the references are within the same field of endeavor, namely, touch input devices with electrode shapes. The motivation to combine these references would have been to improve touch detection on touch surface of a display device and prevent dead spaces (see Nagata at least at [0005]-[0006]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 16, Clark in view of Liu further in view of Nagata discloses the touch display device according to claim 15 (see above), further comprising a routing line connected to the at least one of the first and second touch electrodes (see at least FIG. 5 of Nagata illustrating wiring coming from voltage applying portion 31 connecting to 21D and 21C described at [0051]), wherein the at least one of the routing line, the first touch electrodes, and second touch electrodes are formed in the curved or diagonal shape along the corner areas (see at least FIG. 5 of Nagata illustrating wiring coming from voltage applying portion 31 connecting to 21D and 21C described at [0051]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623         

	/AMARE MENGISTU/               Supervisory Patent Examiner, Art Unit 2623